Citation Nr: 0606045	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  03-28 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a respiratory 
disability.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from October 1950 to 
October 1953, and from January 1958 to January 1959.   

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which declined reopening the veteran's 
claim of service connection for chronic obstructive pulmonary 
disease (COPD), and denied service connection for anxiety 
disorder.  

In an August 2005 decision, the Board reopened and remanded 
the veteran's claim.   

In a November 2005 rating decision, the RO granted service 
connection for post-traumatic stress disorder, and assigned a 
50 percent rating.  Accordingly, the issue of service 
connection for an anxiety disorder is no longer before the 
Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has underscored the role of agencies of original 
jurisdiction in carrying out the instructions in Board 
Remands.  As noted by the Court, the duties of the agencies 
of original jurisdiction in this regard are mandatory, and, 
furthermore, the Board of Veterans' Appeals is obligated to 
insure compliance with the instructions in Remands.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

The veteran described exposure to smoke and fumes from 
propane and other fuels at his November 2003 hearing, and at 
his September 2005 VA examination.  The veteran's DD-214 
indicates that he was awarded the Combat Infantry Badge.  The 
foregoing is satisfactory evidence that the veteran was 
exposed to smoke and fumes from propane and other fuels 
during his tour of duty in Korea in the early 1950s 
consistent with the circumstances, conditions, or hardships 
of his service. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); 
Collette v. Brown, 82 F.3d 389 (1996).  

In the August 2005 remand, the Board requested that the 
veteran be afforded a VA examination.  The Board requested 
that the examiner state a medical opinion as to whether it 
was at least as likely as not that any pulmonary disorders 
were due to an injury in service, i.e., the aforementioned 
exposure to smoke and fumes.  Pursuant to the Board's remand, 
the veteran underwent a VA examination in September 2005; 
however, the examiner did not state his answer with enough 
specificity and clarity for the Board to decide the veteran's 
claim.  The examiner stated that between the two risk factors 
for COPD involved in this case (cigarette smoking and the 
veteran's in-service particulate matter inhalation), it was 
more likely that cigarette smoking played a more major role.  
The examiner's answer leaves open the possibility that while 
the in-service particulate matter inhalation was not the 
major reason for the veteran's development of his COPD, it 
also caused the veteran's COPD.  

Therefore pursuant to Stegall, the veteran's claim must be 
remanded so that a VA physician can answer whether the 
veteran's COPD is etiologically related to the smoke and 
fumes from propane and other fuels that the veteran was 
exposed to in service.  The physician can offer his opinion 
without examining the veteran.  

The Board notes that a revision to the law regarding claims 
related to in-service tobacco use, enacted by Congress and 
signed by the President as Public Law No. 105-206 on July 22, 
1998 (codified at 38 U.S.C.A. § 1103), now prohibits service 
connection for death or disability on the basis that it 
resulted from an injury or disease attributable to the use of 
tobacco products by a veteran during the veteran's service.  
As this prohibition applies to claims filed after June 9, 
1998, and the veteran's claim was not filed until September 
2002, it applies to the veteran's case.  

For the reasons discussed above, the veteran's case is 
REMANDED for the following actions:

1.  Arrange for a VA physician to review 
the veteran's claims file to answer the 
following questions.  The claims folder, 
and a copy of this REMAND should be made 
available to the examiner in conjunction 
with the examination.  The examination 
report should include responses to the 
each of the following item:

State a medical opinion as to the 
likelihood (likely, unlikely, at 
least as likely as not) that the 
veteran's COPD is the result of the 
veteran's exposure to smoke and 
fumes from propane and other fuels 
during his tour of duty in Korea in 
the early 1950s as opposed to it 
being due to some other factor or 
factors to include cigarette 
smoking.  (The term "at least as 
likely as not" does not mean within 
the realm of medical possibility, 
but rather that the medical evidence 
both for and against a conclusion is 
so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
it.)

If it is equally as likely that COPD 
resulted from exposure to smoke and 
fumes from propane and other fuels 
during service as from cigarette 
smoking, the examiner should so 
state.

The examiner should provide a 
rationale or explanation for his 
conclusions and opinions. 

2.  Thereafter, the appellant's claim of 
entitlement to service connection for a 
respiratory disability should be 
readjudicated.  In the event that the 
claim is not resolved to the satisfaction 
of the appellant, he should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

